Judgment, Supreme Court, New York County, entered November 4, 1976, after a jury trial, which convicted the defendant of two counts of robbery in the second degree (Penal Law, § 160.10) and sentenced him to two concurrent 6- to 12-year terms of imprisonment, unanimously affirmed. As to the point raised with regard to the colloquy between the Justice presiding at the trial and a juror during the polling process, while it might have been preferable, when the possibility of a doubt in the juror’s mind was indicated, to send the jury back into session for a resolution of the doubt, in the totality of the circumstances demonstrated by a reading of the transcript with regard to the jury’s determination and the polling of the jury, there could be no real question with respect to the determination of guilt. We have examined the other points raised and find them without merit. Concur—Kupeferman, J. P., Silverman, Lane and Markewich, JJ.